ORDER
The Disciplinary Review Board having on January 17, 1996, filed with the Court its decision concluding that MUHAMMED IBN BASHIR of ELIZABETH, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.1(a) *407(gross neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that MUHAMMED IBN BASHIR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.